995 So.2d 612 (2008)
Kirkland L. FEDRICK, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-3379.
District Court of Appeal of Florida, Fifth District.
November 21, 2008.
*613 Kirkland L. Fedrick, Raiford, Pro Se.
Bill McCollum, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Appellee.
Prior report: 871 So.2d 245.
PER CURIAM.
We affirm the denial of Kirkland Fedrick's motion for postconviction relief. Under Florida and federal law, a defendant has no constitutional right to effective collateral counsel. Claims of ineffective assistance of postconviction counsel are not cognizable, and therefore, do not present a valid basis for relief. Lambrix v. State, 698 So.2d 247, 248 (Fla.1996); see King v. State, 808 So.2d 1237, 1245 (Fla.2002) (upholding trial court's denial of relief on ineffective assistance of postconviction counsel claim because it did not state valid basis for relief).
AFFIRMED.
ORFINGER, MONACO and LAWSON, JJ., concur.